EX-99.h.1.ii AMENDMENT NO. 1 TO SCHEDULE A DELAWARE GROUP GLOBAL & INTERNATIONAL FUNDS SHAREHOLDER SERVICES AGREEMENT APPLICABLE SERIES EFFECTIVE AS OF DECEMBER 31, 2009 Delaware Emerging Markets Fund Delaware Focus Global Growth Fund Delaware Global Value Fund Delaware International Value Equity Fund Delaware Macquarie Global Infrastructure Fund AGREED AND ACCEPTED: DELAWARE SERVICE COMPANY, INC. DELAWARE GROUP GLOBAL & INTERNATIONAL FUNDS for its series set forth in this Schedule A By: /s/ DOUGLAS L. ANDERSON By: /s/ PATRICK P. COYNE Name: Douglas L. Anderson Name: Patrick P. Coyne Title: Senior Vice President Title: President
